Title: To George Washington from George Mason, Jr., 21 January 1788
From: Mason, George Jr.
To: Washington, George



Dr Sir
Lexington 21st Jany 1788

Some time ago Mr Massey sent me his Subscription papers (as sent herewith) I never untill very lately showed them to any Person as I wished to decline the Office of Collector & Solicitor but finding I cou’d not do it without giving offence I have been obliged to submit—Mr Massey wrote me yesterday to know if I had received any Money for him as he had engaged some Corn to be delivered the middle of this Week—in consequence of this I send the Bearer into your Neighbourhood & have desired him to call on you if convenient you will please send by him the

amount of your last years Subscription—With much respect I am Yr Most Hbe St

G. Mason Jr

